Citation Nr: 0525750	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for the residuals of a left lung collapse, surgical 
catheterization scars on the neck, right shoulder neurologic 
damaged claimed as resulting from catheterization, bilateral 
deep vein thrombosis, chronic headaches, and gout, all 
claimed as resulting from negligent care provided at a VA 
medical facility in August through November 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

In May 2000, the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. Section 1151 for 
coronary artery disease status-post myocardial infarction and 
cardiac transplant, cardiac transplant rejection, and for a 
right leg injury secondary to cardiac catheterization were 
denied as being not well-grounded.  The veteran appealed that 
decision and he and his wife gave testimony before an RO 
Decision Review Officer in January 2001.  In November 2001, 
the RO issued a rating decision recharacterizing the issue on 
appeal as set forth on the title page of this decision and 
denying the veteran's claim on the merits.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2003, it was remanded to 
the RO for additional development.  The case is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not show that medical 
care provided at a VA medical facility in August through 
November 1997 resulted in an additional disability to the 
veteran that was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing this medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the residuals of a left lung collapse, surgical 
catheterization scars on the neck, right shoulder neurologic 
damaged claimed as resulting from catheterization, bilateral 
deep vein thrombosis, chronic headaches, and gout, all 
claimed as resulting from negligent care provided at a VA 
medical facility in August through November 1997, have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the November 2001 rating decision 
on appeal, the November 2002 statement of the case, and a 
July 2005 supplemental statement of the case (SSOC).  
Additionally, the RO sent the veteran a letter in December 
2003 that explained the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA 
and the veteran to identify and/or secure evidence; listed 
the evidence; and asked the veteran to submit and authorize 
the release of additional evidence.  Furthermore, the July 
2005 SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
obtained a VA medical opinion.  There is no indication from 
the claims folder or allegation from the appellant that any 
relevant evidence remains outstanding.  Therefore, the Board 
finds that the duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  In correspondence received in August 2005, the 
veteran explained that he had stated his case completely and 
requested that VA forward his appeal to the Board.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

The evidence of record shows that the veteran filed an 
informal claim in April 1999 for entitlement to compensation 
benefits under 38 U.S.C.A. Section 1151 for a number of 
disabilities alleged to have resulted from negligent care 
given at a VA medical center in August through November 1997.  
Specifically, the veteran asserted that his lung collapsed 
due to negligent care, he sustained unnecessary scarring and 
neurological damage in his neck and right shoulder as a 
result of improperly performed cardiac catheterizations, he 
sustained bilateral deep vein thrombosis as a result of 
improperly performed cardiac catheterizations, and that he 
developed chronic headaches and gout due to negligent care at 
a VA medical facility both before and after his September 7, 
1997 heart transplant performed at the Cleveland Clinic.  The 
veteran currently asserts that because the VA medical 
facility was not "certified" to perform heart transplants, he 
should not have been transferred back to that facility for 
the aftercare required following his heart transplant.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Medical records show that on August 5, 1997, the veteran was 
admitted to a VA hospital with a myocardial infarction.  The 
veteran was transferred to the Cleveland Clinic on August 11, 
when it was felt that the veteran would not tolerate a longer 
transportation time to a VA transplant center.  The veteran 
underwent a heart transplant on September 7.  The veteran was 
transferred to a VA hospital on October 22, 1997.  

A March 2005 VA medical opinion provides that two board-
certified VA cardiologists reviewed the veteran's claims 
file, and sets forth the relevant medical history.

With respect to specific questions raised by VA when 
requesting the medical opinion, the cardiologists stated that 
there was no record describing the complication of lung 
collapse as a result of negligent care at VA.  There were no 
medical records describing the biopsy procedures that were 
alleged to have resulted in subsequent unnecessary scarring 
or neurological damage to the neck and right shoulder between 
August and November 1997.  There was no reference to 
bilateral deep vein thrombosis as a result of cardiac 
catheterization procedures.  There was no procedure report of 
any cardiac catheterization procedure available to review.  
There was no information in the record to describe chronic 
headaches or gout as a result of medical care received at the 
VA during the August through November time period.  

With respect to a comment regarding the ability of a facility 
not certified to perform follow-up after cardiac 
transplantation, the VA cardiologists stated that it should 
be recognized that follow-up of patients undergoing 
transplantation does occur in facilities where the procedure 
is not performed.  They noted that the record in the 
veteran's case indicates that there was adequate 
communication between the Cleveland Clinic Foundation and the 
Cleveland VA hospital.  The record also indicates that there 
was coordination of care and guidance in the management of 
cardiac rejection.

The VA cardiologists summarized that the veteran sustained a 
serious life-threatening myocardial infarction in August 
1997.  He was promptly treated and the extent of his 
myocardial infarction was immediately recognized.  The 
veteran was referred to an appropriate medical center for 
management of cardiogenic shock.  Without the prompt 
recognition and transfer to the Cleveland Clinic Foundation, 
it was unlikely that the veteran would have survived to 
receive a cardiac transplantation. 

Turning to the relevant law title 38, United States Code § 
1151 provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim after October 1, 
1997, the latter version of 38 U.S.C.A. § 1151 applies to his 
appeal.  Thus, the veteran must show that the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question. 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or "an event not 
reasonably foreseeable" proximately caused the disability or 
death.  Benefits also are payable for additional disability 
or death proximately caused by VA's provision of training and 
rehabilitation services or CWT program.  This amendment 
reflects amendments to 38 U.S.C. 1151, the statutory 
authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decision reached in this appeal.

The Board also observes that the weight it places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  

In reaching this decision, the Board finds that the opinion 
by the VA medical cardiologists is probative evidence against 
the veteran's claim.  It is based on expertise in a relevant 
medical field and a review of the veteran's medical records.  
It supplies a rationale with references to physical findings 
set forth in the medical record.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.  There is no competent 
medical opinion to the contrary.

The Board recognizes the veteran's assertions that VA medical 
care resulted in many additional conditions.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as the etiology or causation of 
medical conditions, or whether medical care was negligent.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence that medical care given at a VA medical center in 
August through November 1997 was negligent.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for the residuals of a left lung collapse, surgical 
catheterization scars on the neck, right shoulder neurologic 
damaged claimed as resulting from catheterization, bilateral 
deep vein thrombosis, chronic headaches, and gout, all 
claimed as resulting from negligent care provided at a VA 
medical facility in August through November 1997, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


